Title: Abigail Adams to John Adams, 23 May 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy May 23d 1794
          
          I last evening received yours of the 12th and 15. the weather for several Days past has been extreem Hot, and as to the drougth it is much sharper than last year we have not had half an inch of rain for two Months & Scarcly a sprinkle for more than a month. neither corn or potatoes can get up, & the few things in the garden wilt like july. I am most discouraged at Farming. I have however Succeeded tolerably in keeping of the canker worm, tho some few have eluded all my vigelence. the caterpillar are also very numerous. every day convinces me of the necessity of an over seer for all the Farms. Faxon or some other Pirates, have made sad havock with the fence. we have already been obliged to carry up loads from here, and every day, new wants arrise, and every Neighbour is preying upon us— this place I can command but the other place has been too long free plunder to be easily relinquishd. we have attended to the salt Meddows, and been obliged to sit a fence against Jonathan Baxter. The embargo is a very popular measure here and there is much anxiety

least it should be discontinued flower & Grain have risen in a few days as well as Lumber. there will be speculators whilst there is Commerce. the report respecting the Election of mr Adams is I believe wholy unfounded. I never heard such a suggestion the people were much united in him, and those who did not wish him to be Govenour voted for him as Leiut Govenour the Jacobines have carried their points so far as to get Several of their Friends chosen Representitives for Boston the meeting was thin, and but little pains taken by the Friends of good order who always rest too secure in the justice of their cause, yet having had a full view of Southern politicks and Southern Elections, I begin to th[ink] we are much the purest part of the union. much as [they] hold Britain in disdain & abuse her constitution, they have adopted the most pernicious part in its most corrupted Stage— a pack of Negro drivers, they deserve chains themselves. I think you must be near exhausted by the length of the Sessions and your constant attendance
          I am glad to learn that Thomas is gone into the Country upon a circuit. I hope he will get into Buisness
          Your Mother remains much as She has been for some time past; Remember me to all inquiring Friends. mrs Brisler and Family are well, his Boy half Grown up—
          I hope Congress will soon rise, and that without doing any more mischeif—Yours affectionatly
          
            A Adams—
          
        